TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00189-CR


Robert Randall Braden, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT OF MCCULLOCH COUNTY

NO. 9437, HONORABLE RANDY YOUNG, JUDGE PRESIDING



O R D E R
PER CURIAM
On May 1, 2002, a jury found appellant Robert Randall Braden guilty of possessing
less than two ounces of marihuana.  See Tex. Health & Safety Code Ann. § 481.121 (West 2003). 
The jury imposed a $1500 fine and recommended probation.  Accordingly, the trial court placed
appellant on ninety days' probation.
Appellant was represented at trial by Mr. Kirby J. Roberts, who appears to have been
retained.  Roberts filed a written notice of appeal on May 1, 2002, but notice was not sent to this
Court.  See Tex. R. App. P. 25.2(e).  The clerk's record was received on November 22, 2004.  The
reporter's record has not been received, and we are advised by the reporter that no request or
payment has been made.
The county court shall conduct a hearing to determine whether appellant desires to
prosecute this appeal and if so, whether counsel has abandoned this appeal.  Tex. R. App. P.
37.3(a)(2).  The court shall make appropriate findings and recommendations.  A record from this
hearing, including copies of all findings and orders and a transcription of the court reporter's notes,
shall be forwarded to the Clerk of this Court for filing as a supplemental record no later than January
14, 2005.
It is ordered December 10, 2004.

Before Justices Kidd, Patterson and Puryear
Do Not Publish